Citation Nr: 9935528	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Robert C. Kelleher, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel

INTRODUCTION

The veteran served periods of active duty for training (ADT) 
and inactive duty training (IDT) in the Army National Guard 
of Wyoming and Montana between January 1981 and July 1989.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Fort Harrison 
Regional Office (RO) December 1989 rating decision which 
denied service connection for a low back disability, a 
cervical spine disability and an acquired psychiatric 
disability.

At his June 1993 hearing at the RO before the undersigned, 
the veteran requested service connection for a thoracic spine 
disability and withdrew the substantive appeal of his claim 
of service connection for an acquired psychiatric disability.  
The Board then proceeded in accordance with the veteran's 
express wishes.  38 C.F.R. § 20.204 (1998).

The issues of service connection for a low back and cervical 
spine disability were previously before the Board in July 
1995 and December 1997, at which times they were remanded for 
further development of the evidence.

In December 1997, the veteran requested the RO to reopen his 
claim for service connection for an acquired psychiatric 
disability.

By June 1998 rating decision, the RO denied service 
connection for a thoracic spine disability and reopened and 
denied the claim of service connection for an acquired 
psychiatric disability.  In October 1998, the veteran filed a 
notice of disagreement with regard to these issues, and a 
statement of the case was issued in March 1999.  38 U.S.C.A. 
§ 7105.  However, he failed to file a substantive appeal with 
regard to these issues.  As these matters have not been 
timely perfected, they are not now in appellate status.  
38 C.F.R. § 20.202 (1998).  Thus, the only issues on appeal 
are as stated on the title page of this decision.


FINDING OF FACT

Competent medical evidence has been presented to link the 
veteran's low back and cervical disabilities to his periods 
of ADT or IDT in 1985.


CONCLUSION OF LAW

The veteran's low back and cervical spine disabilities were 
incurred or aggravated in line of duty on ADT or IDT.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has low back and cervical spine 
disability related to an altercation during a weekend drill 
with the Army National Guard in September 1985.  The 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Id. at 
81.  The appellant must submit evidence in support of his 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated 
while performing ADT or injury incurred or aggravated while 
performing IDT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

A review of the veteran's service medical records reveals 
that he incurred a muscular injury to his back while helping 
move a "water buffalo" during ADT with the Montana Army 
National Guard on July 1985.  He was assessed as having a 
lumbosacral strain at that time.  During service on IDT in 
September 1985, he incurred an injury to his lumbar, neck and 
upper shoulder areas after someone applied pressure to his 
neck and upper shoulder area.  After receiving treatment at 
an emergency room, X-ray examination of his lumbar and 
cervical spine was negative.  He was diagnosed as having an 
acute mild cervical strain and acute exacerbation of low back 
pain with possible nerve root.  An April 1989 record shows 
that he was diagnosed as having a chronic, mechanical low 
back with functional overlay.  May 1989 records show that he 
was assessed as having low back pain without objective 
neurological findings.  On orthopedic examination of the 
veteran in June 1989, the assessment was that there was no 
evidence of an organic cause for his low back pain.  On 
hospitalization discharge later that month, he was diagnosed 
as having a herniated nucleus pulposus at L5 and S1 and 
psychological factors which affected his physical condition, 
chronic, moderate; manifested by compensation neurosis.

Private medical records, dated from May 1989 to April 1996, 
from Orthopedic Associates show that October 1989 magnetic 
resonance imaging (MRI) studies of the veteran's lumbar spine 
revealed a slight disk bulge at L5-S1 and some desiccation of 
the L5-S1 nerve root.  The examiner commented that the 
veteran had an hysterical gait abnormality which was related 
to his perception of back pain or nerve abnormality in the 
back of his leg.  The impression was that there was no 
orthopedic explanation for the veteran's unusual gait or 
persistent complaints of pain.  In June 1990, an examiner 
indicated that the veteran's low back symptoms were directly 
related to an altercation which he reported had occurred 
while he was on active duty.  It was noted that the veteran's 
perception of his low back disability was substantial and had 
limited his ability to perform physical functions.  An April 
1996 record shows that an X-ray examination of his lumbar 
spine revealed some mild degenerative changes.  X-ray 
examination of his cervical spine revealed significant disc 
herniation at C5-6.

A July 1989 official service department response to a VA Form 
21-3101, Request for Information, shows that the veteran 
incurred line-of-duty back sprain during annual training in 
July 1985 and during a weekend drill in September 1985.

By August 1989 letter to the veteran's wife, the State of 
Montana Department of Military Affairs indicated that the 
veteran underwent an extensive medical evaluation at the 
Madigan Army Medical Center in May 1989.  It advised her that 
doctors there had determined that the veteran did not suffer 
from any physical injury, but rather, psychological factors 
which affected his physical condition.

Private medical records, dated from August 1989 to September 
1993, from R. Larson, D.C., show that, in November 1992, the 
veteran had a herniated disc and cervical injury, resulting 
from injuries he sustained during an altercation with another 
soldier.  It was noted that there was no other intervening 
cause of his condition.

In July 1990, J. Rich, M.D., indicated that, based on the 
records provided by the veteran's representative, it was 
obvious that the orthopedist who had examined the veteran 
thought that his physical problems were psychogenic.

In February 1991, a VA radiologist reviewed an April 1989 X- 
ray study of the veteran's lumbosacral spine.  The 
radiologist determined that the study revealed that the 
veteran had spina bifida occulta at S1 and disc bulging at 
L5-S1 which depressed his L5 nerve root sleeve.

At the June 1993 hearing before the undersigned, the 
veteran's wife testified that she had been married to the 
veteran since 1983 and that she learned about his low back 
and cervical injuries when he called her from the hospital in 
September 1985.  She indicated that he told her that another 
soldier had picked him up and tried to break his back.  She 
reported that he began to drag his feet about three months 
after the incident and that he had not had any physical 
impairment prior to his duty in September 1985.  The veteran 
testified that he incurred a low back injury while helping 
move a water tank, a "water buffalo", during a two-week 
training period in July 1985, and that he incurred additional 
low back injury during an altercation in September 1985.  He 
maintained that another soldier lifted and bent him backwards 
over his knee at that time.  He indicated that could not 
afford any physical examination or treatment from 1985 to 
1989.  He indicated that he experienced occasional back pain 
during this period, and reported that he finally sought 
medical treatment in 1989 as his back pain became severe.

In August 1993, the veteran submitted lay statements from 
members of his former National Guard unit which tend to 
corroborate his contentions that his low back and cervical 
spine disabilities were the result of back and neck injury 
sustained during an in-service, "week-end drill" 
altercation.  

Private medical records, dated in June 1995, from Saint 
Vincent Hospital and Health Center, show that the veteran was 
seen with complaints of low back pain.  X-ray examination of 
his lumbar spine revealed some degenerative changes and an 
osteophyte formation at T12-L1.  The diagnosis was 
musculoskeletal back pain.  

On VA fee basis orthopedic examination in March 1996, the 
veteran reported that he experienced lumbar and cervical 
pain.  On examination, the examiner appeared suspicious of 
the veteran's  reported complaints and noted that there were 
inconsistencies and exaggerated responses.  The assessments 
were probable psychogenic pain and rule out neurologic 
abnormality.  It was noted that there was no obvious organic 
cause of the veteran's pain, but that additional testing 
would be required to rule out an organic etiology.  

In April 1996, VA MRI testing of the veteran's lumbar spine 
revealed degenerative signal loss within the lumbosacral 
interspace with some mild associated spondylitic 
ridging/bulging annulus.  X-ray examination revealed some 
degenerative endplate changes in his upper lumbar spine.  

MRI studies of the veteran's cervical spine revealed moderate 
spondylotic changes with some spondylotic ridging and diffuse 
disc bulges at C3-C6, disc herniation at C6-C7, small disc 
herniations at C7-T1 and C5-6, marked spondylotic narrowing 
at C3-C4 and moderate bone narrowing at C5-6.  It was noted 
that his cervical cord appeared intrinsically normal.  X-ray 
examination revealed very mild degenerative disc changes at 
C5-C6.  

On VA fee basis neurological examination in April 1996, the 
examiner reported that that the veteran experienced some mild 
muscular pain.  He also reported that the veteran's symptoms 
were minimized by his abnormal gait which was functional in 
nature.  He indicated that he had reviewed the findings from 
the MRI testing and found no evidence that the veteran had 
any underlying neurologic disorder or need for further 
neurologic work-up.

In December 1997, B. Peters, Ph.D., reported that there was a 
psychological/functional component to the veteran's lumbar 
disc problems, but he reported that his evaluation had not 
determined what specific psychological problems were 
causative.  He noted the appropriate diagnosis was somatoform 
pain disorder with psychological factors.  

In February 1999, the examiner who conducted the March 1996 
VA fee basis examination reported the opinion that the 
etiology of the changes in the veteran's cervicothoracic and 
lumbar spines were degenerative and age-related and not 
traumatic in origin.  

In May 1999, R. Nelson, M.D., reported that a herniated disc 
pressed on an L5 nerve root would cause right sided sciatica 
pain, weakness and muscle spasms.  Regarding C5-C6 herniation 
to the right with minimal cord compression, he indicated that 
cords may or may not have caused the veteran's symptoms.  Dr. 
Nelson reported that he would have to see the veteran's films 
to make certain that he agreed with their findings.  In June 
1999, Dr. Nelson reported that, according to the AMA Guides 
to the Evaluation of Permanent Impairment (4th Edition), the 
veteran's physical condition fell within the meaning of 
intervertebral disk or other soft tissue lesion.  He also 
reported that the veteran's condition dated to his National 
Guard injury of September 1985.

On the basis of the foregoing evidence, the Board finds that 
the veteran has presented evidence of well-grounded claims of 
service connection for a low back and cervical spine 
disability.  Specifically, he has submitted competent medical 
evidence which suggests a nexus between his low back and 
cervical disabilities and his periods of ADT or IDT.  Service 
medical records show that he incurred low back and cervical 
injury during periods of ADT and IDT in 1985, they also show 
that his low back and cervical spine pain and symptomatology 
have remained evident over the years.  Recent VA examination 
reports show that he had low back and cervical disabilities, 
but they do not establish a link or nexus between these 
disabilities and his periods of ADT and IDT or the low back 
and cervical disabilities for which he was treated therein.  
Rather, in February 1999, a VA fee basis examiner who 
conducted the March 1996 VA examination specifically reported 
that the etiology of the veteran's degenerative changes in 
his cervicothoracic and lumbar spines were age-related and 
not traumatic in nature.

On the other hand, there is of record private medical 
evidence showing that the veteran was diagnosed as having 
musculoskeletal back pain in June 1995.  Such medical records 
from Orthopedic Associates, R. Larson, D.C., and Dr. Nelson 
do tend to support the veteran's contentions as they include 
opinions which reflect that his low back and cervical 
disabilities are of service origin.  Added to the foregoing 
evidence is the very credible testimony of the veteran and 
his wife, together with the statements from members of his 
former National Guard unit, regarding the circumstances 
coincident with the onset of his low back and cervical 
disabilities.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  In cases such as this, the benefit-of-the-doubt rule 
is appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is the case in 
this instance where, as reported earlier, there is a 
considerable body of competent medical evidence of record 
which seems to suggest the likelihood that the veteran's low 
back and cervical disabilities were incurred during his 1985 
periods of ADT or IDT service.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a low back disability is granted.

Service connection for a cervical disability is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

